DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-10 in the reply filed on 7/7/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “6” has been used to designate both a data structure and network.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  Nos. 391, 392, 393, 710.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “301” has been used to designate both a car in Figure 1 and an address in Figure 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “302” has been used to designate both a drone in Figure 1 and a picture of an exterior in Figure 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because the first step of the process shown in Figure 7 contains the unknown word “sen”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 3, Line 2:  The word “system” should be plural.
Paragraph 3, Line 2:  A verb such as –is—is needed before “performed”.
Paragraph 6, Line 5:  A word such as –its—is needed before “own patrol car”.
Paragraph 25, Line 6:  The verb “display” should be replaced with –displayed--.
Paragraph 34, Line 3:  The gateway in Figure 1 is referenced by –GW--, not “BW”.
Paragraph 34, Line 6:  A word –and—or –or—is needed before “transmit”.
Paragraph 38, Line 1:  The first building is numbered –B1 19—in Figure 1.
Paragraph 50, Line 1:  A verb –be—is needed after the word “may”.
Paragraph 50, Line 3:  The word “devices” should be singular to match the article “a”.
Paragraph 51, Line 1:  The word “of” is not needed.
Paragraph 65, Line 1:  The verb “receive” should be replaced with the noun –reception--.
Paragraph 103, Line 2:  An article –the—is needed before the word “device”.
Paragraph 104, Line 5:  The Andean animal is spelled –llama--.  A “lama” is a Buddhist spiritual leader.
Paragraph 105, Line 6:  A verb –are—is needed before the word “provided”.
Paragraph 106, Line 2:  An article –a—is needed before the word “configurable”.
Paragraph 115, Line 1:  The information referred to here is found in step –730—in Figure 7.
Paragraph 129, Line 4:  An article –the—is needed before the word “user”.
Paragraph 143, Line 1:  Articles such as –a—or –the—are needed before the words “user” and “possible problem”.
Paragraph 148, Line 2:  There is no period at the end of the sentence.
Paragraph 169, Line 2:  There is no period at the end of the sentence.
Paragraph 175, Line 1:  An article –a—or –the—is needed before the word “user’s”.
Paragraph 180, Line 3:  The verb “turn” should be replaced with –turned--.
Paragraph 183, Lines 1 and 2:  An article –a—or –the—is needed before the words “device” and “server”.  
Appropriate correction is required.

Claim Objections
Claim 10 is objected to because of the following informalities:  The word “products” in line 1 should be singular.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sager et al [US 2015/0310726] (supplied by applicant) in view of Menard et al [U.S. 6,563,910].
For claim 1, the method for managing an alert generated by a sensor of a security system (No. 100) that is associated with a property (Paragraph 3: “home security system”) taught by Sager includes the following claimed steps, as noted, 1) the claimed receiving, by a server (Paragraph 17: “processing system”), a first indication about the alert is read on the specification (Paragraph 17) that states that data from a sensor is identified as of interest based on being above/below a threshold or an out of the ordinary event, 2) the claimed searching in one or more data structures (database No. 20) for a validator that is associated with a validator address that is within a first predefined area is mentioned in the specification (Paragraph 265) that describes a group as comprising some or all of the inhabitants of a physical building or part of a building that comprises a location of the property (Paragraph 265: “Multiple members of the building or office would share the feed to the devices in the office”), and 3) the claimed informing at least one entity out of a police and a central monitoring station about the alert is also mentioned in the specification (Paragraph 267) that describes a second layer as the interaction between the system and local authorities, and appropriate government authorities can be contacted directly by the system (No. 14); additionally, the specification (Paragraph 266) also mentions that the authorities are alerted if a notification remains unacknowledged by a primary user or group members.  However, although the Sager reference mentions acknowledgement of a notification in the specification (Paragraph 266), there is no mention of sending a validation request to a device of a validator for validating the alert.
The principle of requesting validation of an alarm situation is not new in the prior art.  The system taught by Menard teaches a context of a security system (Col. 1, Lns. 52-59) where a central monitoring station or remote monitoring facility will monitor a security system.  The central station also may engage in verification, or authentication, of an emergency signal by attempting to place a telephone call to an authorized person, such as a homeowner.  If the attempt is successful and if the homeowner verifies the alarm signal, then the central station will provide a dispatch service.
The Menard reference teaches that alarm validation and authentication has been thought of in the prior art in order to ensure that a valid alarm signal has been triggered.  The obvious advantage of this configuration is that it reduces the possibility of false alarms thereby reducing wasted time and energy in dispatching authorities when none are needed.  And the Sager reference teaches that a group associated with an address may be contacted or share information about that address.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to send validation requests to validators of Sager for the purpose of reducing false alarms in the security system.
For claim 8, the Menard reference requires at least the homeowner (Col. 1, Lns. 59-64) to validate the alarm signal before a dispatch service is contacted.
For claim 10, the computer program product (claim 15: computer-based processing device) taught by Sager that stores instructions (Paragraph 213: “information/instructions from the system”) causes a server (Paragraph 17: “processing system”) to manage an alert generated by a sensor by the following steps, as noted, the claimed receiving, by a server (Paragraph 17: “processing system”), a first indication about the alert is read on the specification (Paragraph 17) that states that data from a sensor is identified as of interest based on being above/below a threshold or an out of the ordinary event, 2) the claimed searching in one or more data structures (database No. 20) for a validator that is associated with a validator address that is within a first predefined area is mentioned in the specification (Paragraph 265) that describes a group as comprising some or all of the inhabitants of a physical building or part of a building that comprises a location of the property (Paragraph 265: “Multiple members of the building or office would share the feed to the devices in the office”), and 3) the claimed informing at least one entity out of a police and a central monitoring station about the alert is also mentioned in the specification (Paragraph 267) that describes a second layer as the interaction between the system and local authorities, and appropriate government authorities can be contacted directly by the system (No. 14); additionally, the specification (Paragraph 266) also mentions that the authorities are alerted if a notification remains unacknowledged by a primary user or group members.  However, although the Sager reference mentions acknowledgement of a notification in the specification (Paragraph 266), there is no mention of sending a validation request to a device of a validator for validating the alert.
The claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 1 above.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sager et al in view of Menard et al as applied to claim 1 above, and further in view of Man et al [US 2015/0032366].
For claim 9, there is no mention of sending directions about a path to the validator in either reference above.
Getting directions in emergency situations is not new in the prior art.  The system for delivering travel related content to mobile devices taught by Man provides highly relevant content to a mobile device of a user.  One embodiment (Fig. 2d) presents a route to the mobile user.  Furthermore, another particular embodiment of the Man reference (Paragraph 145) may be utilized to enable group communication between a group of users within a defined location.  Also, this same embodiment may relate to an emergency situation where information or assistance is being sought from users for the benefit of other users.
The Sager reference, in particular, also has to do with a group of users that would benefit from the information that can be gathered in Man, since location data would be useful in guiding the users in the group to the emergency.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to send directions to users of the group in order to gather useful information in an emergency.

Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The crux of the allowable subject matter lies in the fact that not only are there data structures that store a validator corresponding to a property within a first predefined area and sending a validation request for validating an alert at the property, it also comprises information relating to both trusted validators and untrusted validators wherein trusted validators are registered.  The Sager reference mentions that groups may include people that the user knows and trusts (Paragraph 264) for inclusion in their group; however, there is no mention of a data structure also comprising information relating to untrusted validators.  This is considered unobvious subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JAT
7/27/2022

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687